Exhibit 10.19
TREDEGAR CORPORATION


NOTICE OF STOCK APPRECIATION RIGHT GRANT




You have been granted the following stock appreciation right or SAR by the
Executive Compensation Committee of the Board of Directors of Tredegar
Corporation (“Tredegar”):


Name of Participant: 


Date of Grant:  March 18, 2020
        
Number of Shares: _____ Shares of Common Stock


Initial Value:  $14.41 per share


Type of Grant:  Stock Appreciation Right


Vesting Schedule: You will vest in this stock appreciation right with respect to
all of the shares of Common Stock subject to this stock appreciation right on
March 18, 2022, if you remain in the continuous employ of Tredegar or an
Affiliate from the Date of Grant until such date. The attached Stock
Appreciation Right Terms and Conditions provide for accelerated vesting in
certain circumstances


Expiration Date: March 18, 2027, unless terminated earlier in accordance with
the attached Stock Appreciation Right Terms and Conditions. Please note that the
event that most commonly triggers an early termination of your stock
appreciation right is the termination of employment with Tredegar. There are,
however, other triggering events, so be sure to review the attached Stock
Appreciation Right Terms and Conditions carefully.


Transferability: This stock appreciation right is transferable by will or by the
laws of descent and distribution. This stock appreciation right is also
transferable in accordance with the provisions of Section 6.05 of the Plan, but
any such transferee may not subsequently transfer this stock appreciation right
except by will or by the laws of descent and distribution.


In addition to the foregoing terms, your stock appreciation right grant is
subject to all of the terms and conditions contained in the attached Stock
Appreciation Right Terms and Conditions which are incorporated in this Notice of
Stock Appreciation Right Grant by this reference.


Please acknowledge your acceptance of this stock appreciation right grant and
the attached Stock Appreciation Right Terms and Conditions by signing and
returning one copy of this Notice of



--------------------------------------------------------------------------------



Stock Appreciation Right Grant to Pat Thomas, Tredegar Corporation, 1100
Boulders Parkway, Richmond, Virginia, 23225.


              TREDEGAR CORPORATION
image01.jpg [image01.jpg]


By:_________________________________




              ____________________________________
              Participant
              Date: ______________________________




-2-


--------------------------------------------------------------------------------



TREDEGAR CORPORATION


STOCK APPRECIATION RIGHT TERMS AND CONDITIONS


        THESE STOCK APPRECIATION RIGHT TERMS AND CONDITIONS (“Terms and
Conditions”) effective as of the 18th day of March, 2020, govern the stock
appreciation right grant made by Tredegar Corporation, a Virginia corporation
(the “Company”), to the participant (the “Participant”) named in the Notice of
Stock Appreciation Right Grant to which these Terms and Conditions are attached
(the “Grant Notice”), and are made in accordance with and subject to the
provisions of the Company’s 2018 Equity Incentive (the “Plan”). A copy of the
Plan has been made available to Participant. All terms used in these Terms and
Conditions that are defined in the Plan have the same meaning given them in the
Plan.


        1. Grant of SAR. In accordance with the Plan, and effective as of the
Date of Grant specified in the Grant Notice (the “Date of Grant”), the Company
granted to Participant, subject to the terms and conditions of the Plan and
these Terms and Conditions, a stock appreciation right or SAR with respect to
the number of shares of Common Stock specified in the Grant Notice (the “SAR”)
with the Initial Value specified in the Grant Notice (the “Initial Value”). The
shares of Common Stock covered by this SAR that vest in accordance with
paragraph 2(b) and that are exercisable under the SAR are referred to as the
“Vested Shares.” This SAR may be exercised in accordance with these Terms and
Conditions.


        2. Terms and Conditions. This SAR is subject to the following additional
terms and conditions:


        (a) Expiration Date. The Expiration Date of this SAR shall be as
specified in the Grant Notice.


        (b) Vesting of SAR. All of the shares that are subject to this SAR shall
be Vested Shares if Participant remains in the continuous employ of the Company
or an Affiliate from the Date of Grant until the vesting date specified in the
Grant Notice. If not sooner Vested, all of the shares that are subject to this
SAR shall be Vested Shares if Participant remains in the continuous employ of
the Company or an Affiliate until (i) the date of Participant’s death, (ii) the
date that Participant’s employment with the Company and its Affiliates ends on
account of Disability, (iii) with the consent of the Committee, the
Participant’s Normal Retirement or (iv) a Control Change Date. This SAR may be
exercised with respect to the Vested Shares, in whole or in part, until the
earlier of the Expiration Date or the termination of Participant’s rights
hereunder pursuant to paragraph 4, 5, 6, 7, 8 or 9. A partial exercise of this
SAR shall not affect Participant’s right to exercise this SAR with respect to
the remaining Vested Shares, subject to the conditions of the Plan and these
Terms and Conditions.


        (c) Method of Exercising. This SAR must be exercised by written notice
delivered to the attention of the Company’s Secretary at the Company’s principal
office in Richmond, Virginia. The exercise date shall be (i) in the case of
notice by mail or
-1-

--------------------------------------------------------------------------------



nationally recognized courier, the date of postmark or (ii) in the case of
notice by any other means, the date of receipt by the Company’s Secretary. The
notice must specify the number of Vested Shares for which this SAR is being
exercised (the “Exercise Shares”).


        (d) Settlement of SAR. Within ten days after the written notice of
exercise the Company will make a payment to Participant in settlement of the
SAR. The payment will have a value equal to the excess of the Fair Market Value
on the exercise date over the Initial Value, multiplied by the number of
Exercise Shares. In the Committee’s discretion, and without the need for
Participant’s consent, the payment may be made in a single cash payment, by the
issuance of shares of Common Stock (with the number of shares determined based
on the Fair Market Value on the exercise date) or a combination of cash and
Common Stock. This SAR will be cancelled with respect to the Exercise Shares
upon payment with respect to the Exercise Shares.


        3. Termination Before Vesting. This SAR, if not vested in accordance
with paragraph 2(b) on or before the date Participant’s employment with the
Company and its Affiliates ends, shall automatically expire with respect to the
shares that are subject to this SAR that have not become Vested Shares in
accordance with paragraph 2(b) on or before the date such employment ends. With
respect to the shares that are subject to this SAR that have become Vested
Shares in accordance with paragraph 2(b) on or before the date that
Participant’s employment with the Company and its Affiliates ends, this SAR may
be exercised until the earlier of the Expiration Date or the termination of the
Participant’s rights hereunder pursuant to paragraph 4, 5, 6, 7 and 8.


        4. Termination Generally. If Participant’s employment with the Company
and its Affiliates ends on or after this SAR has become vested in accordance
with paragraph 2(b), Participant may exercise this SAR for all or part of the
Vested Shares that remain subject to this SAR until the earlier of (i) the
Expiration Date or (ii) the date that is three months after the date of
termination of Participant’s employment with the Company and its Affiliates. If
the preceding sentence applies to Participant and Participant dies after
Participant’s employment with the Company ends but before the termination of
Participant’s rights under the preceding sentence, Participant’s Beneficiary may
exercise this SAR for all or part of the Vested Shares that remain subject to
this SAR until the earlier of (i) the Expiration Date or (ii) the date that is
three months after the date of termination of Participant’s employment with the
Company and its Affiliates. This paragraph shall not apply if Participant’s
employment ends on account of Participant’s Normal Retirement, Early Retirement,
death or Disability as provided in paragraphs 5, 6, 7 and 8, respectively.


        5. Normal Retirement. If Participant remains in the continuous employ of
the Company or an Affiliate from the Date of Grant until Participant’s Normal
Retirement, Participant may exercise this SAR for all or part of the Vested
Shares that remain subject to this SAR until the Expiration Date. If the
preceding sentence applies to Participant and Participant dies before the
Expiration Date, Participant’s Beneficiary may exercise this SAR for all or part
of the Vested Shares that remain subject to this SAR until the earlier of (i)
the Expiration Date and (ii) the ninetieth day after Participant’s death.
-2-

--------------------------------------------------------------------------------





        6. Early Retirement. If Participant (i) remains in the continuous employ
of the Company or an Affiliate from the Date of Grant until Participant’s Early
Retirement and (ii) such Early Retirement becomes effective on or after the
first anniversary of the Date of Grant, Participant may exercise this SAR for
all or part of the Vested Shares that remain subject to this SAR in accordance
with paragraph 2 above until the Expiration Date. If the preceding sentence
applies to Participant and Participant dies before the termination of
Participant’s rights under the preceding sentence, Participant’s Beneficiary may
exercise this SAR for all or part of the Vested Shares that remain subject to
this SAR until the earlier of (i) the Expiration Date and (ii) the ninetieth day
after Participant’s death.


        7. Termination on Account of Death. If Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
Participant’s death, Participant’s Beneficiary may exercise this SAR for all or
part of the Vested Shares that remain subject to this SAR until the earlier of
(i) the Expiration Date or (ii) the first anniversary of the date of
Participant’s death.


        8. Termination on Account of Disability. If Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the date Participant’s employment with the Company and its Affiliates ends on
account of Disability, Participant may exercise this SAR for all or part of the
Vested Shares that remain subject to this SAR until the earlier of (i) the
Expiration Date or (ii) the first anniversary of the date of Participant’s
termination of employment on account of Disability. If the preceding sentence
applies to Participant and Participant dies before the termination of
Participant’s rights under the preceding sentence, Participant’s Beneficiary may
exercise this SAR until the earlier of (i) the Expiration Date or (ii) the first
anniversary of the date of Participant’s termination of employment on account of
Disability. For purposes of this Agreement, a termination of employment shall be
on account of Disability if Participant’s employment with the Company and its
Affiliates ends because Participant is permanently and totally disabled within
the meaning of Section 22(e)(3) of the Code.


        9. Cancellation or Substitution. Notwithstanding any other provision of
this Agreement, upon a Change in Control the Company, in its discretion, may (i)
cancel this SAR in exchange for a cash payment equal to the excess of the Fair
Market Value on the Control Change Date over the Initial Value multiplied by the
number of shares of Common Stock for which this SAR remains unexercised on the
Control Change Date or (ii) provide that this SAR shall be assumed by, or
replaced with a substitute option granted by, the Company’s successor in the
manner described in Section 424 of the Code.


        10. Participant’s Misconduct. Notwithstanding any other provision in
these Terms and Conditions to the contrary, this SAR may not be exercised after
Participant’s termination of employment with the Company and its Affiliates if
during such employment or thereafter, Participant has engaged in actions or
conduct that are harmful or in any way contrary to the best interests of the
Company or an Affiliate.


-3-

--------------------------------------------------------------------------------



        11. Recoupment Policy. Participant acknowledges and agrees that the
grant of this SAR and the Participant’s rights under this SAR are subject to the
terms and provisions of the Company’s Executive Incentive-Based Compensation
Recoupment Policy as in effect on the Date of Grant (the “Policy”). Participant
also agrees that, notwithstanding any other provision of this Agreement, the
Company is entitled to recover from the Participant all or part of any benefits
or compensation received in connection with this SAR (net of any income or
employment taxes paid by the Participant on account of the exercise of the SAR
or the sale of Common Stock acquired under the SAR, after giving effect to any
tax benefit available to the Participant on account of the recoupment), that are
subject to recoupment under the Policy. Participant acknowledges that a copy of
the Policy has been made available to the Participant.


        12. Withholding. Participant shall pay the Company any amount of taxes
as may be necessary in the opinion of the Company to satisfy tax withholding
required under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes and social security contributions. In lieu thereof, the Company
shall have the right to retain, from the shares of Common Stock to be issued
upon exercise of the SAR, the number of shares of Common Stock whose Fair Market
Value equals the minimum amount required to be withheld. In any event, the
Company shall have the right to deduct from all amounts paid to Participant in
cash (whether paid under paragraph 2(d) or otherwise), any taxes required to be
withheld.


        13. Definitions. The following definitions shall apply to these Terms
and Conditions:


(a) Beneficiary means Participant’s estate or the person or persons or entity or
entities to whom Participant’s rights under this SAR pass by will or the laws of
descent and distribution.


        (b) Early Retirement means the voluntary separation by Participant from
the employment with the Company or an Affiliate on or after the date Participant
has attained age fifty-five and has ten years of service with the Company or an
Affiliate but before the date Participant has reached age sixty-five.


        (c) Normal Retirement means the voluntary separation by Participant from
the employment with the Company or an Affiliate on or after the date Participant
has reached age sixty-five.


        14. Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Participant to a fractional
share a cash payment shall be made in lieu thereof.


        15. No Right to Continued Employment. This SAR does not give Participant
any right with respect to continuance of employment by the Company or an
Affiliate, nor shall it interfere in any way with the right of the Company or an
Affiliate to terminate his or her employment at any time.


-4-

--------------------------------------------------------------------------------



        16. Change in Capital Structure. The terms of this SAR shall be adjusted
as the Committee determines is equitably required in the event the Company
effects one or more stock dividends, stock split-ups subdivisions,
consolidations of shares, special cash dividends, other similar changes in
capitalization or such other events as are described in the Plan.


        17. Governing Law. These Terms and Conditions and the Grant Notice shall
be governed by the laws of the Commonwealth of Virginia.


        18. Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of these Terms and
Conditions or the Grant Notice, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the plan as in effect on the Date of
Grant.


        19. Participant Bound by Plan. Participant hereby acknowledges that a
copy of the Plan has been made available to him or her and agrees to be bound by
all the terms and provisions of the Plan.


        20. Binding Effect. Subject to the limitations stated above and in the
Plan, these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.


        21. Effectiveness. These Terms and Conditions and the Grant Notice shall
be of no force or effect and no option shall be granted unless Participant is an
employee of the Company or an Affiliate on the Date of Grant.




-5-